Title: From John Adams to Robert R. Livingston, 15 August 1783
From: Adams, John
To: Livingston, Robert R.


          (2plicate)
            Sir
            Paris August 15th. 1783
          France England Spain and America are all agreed, but Mr: Hartley is Sanguine that the Treaty will not be signed, because he says the Comte de Vergennes dont mean to sign it. His Reasons for his opinion I know not. and I think he is mistaken. It is very certain however, that the French Minister is embarass’d and would not perhaps be sorry to find good Reasons for postponing the Signature for some time— Congress may judge in some degree, of the situation of things, by the following Conversation, which I had this morning with Mr: Brantzen, the Ambassador Extraordinary from the States General, to whom I returned the Visit he made me Yesterday when I was abroad.
          He told me, that he was as far, and indeed farther than ever from an Agreement with the Duke of Manchester. He had given up he said all Pretensions to a Compensation for the unjust Damages of the War, and he had in a manner waved his Claim of the restitution of Negapatnam. But the Duke of Manchester now insisted peremptorily upon, not only all the ancient salutations from the Dutch Flagg to the English, but upon an unlimited Liberty of Navigation in all the Seas of the East Indies— He had dispatch’d an Express to the Hague the Day before yesterday who would arrive to Day, but the grand Pensionary was Sick, and the States of Holland not sitting, so that there must be some time before he could have an Answer. concerning the Salutes to the Flagg, there would be different Opinions, but they would be all of a Mind against the Liberty of Navigation in the Indies. He could not therefore expect from their High Mightinesses Permission to sign, and the Comte de Vergennes would be embarassed, all the other Powers were ready, and to make them wait would raise a cry. To sign without Holland, would raise a terrible Storm in Holland against the Comte, and no small one in France. And even if the States should authorize him to sign a shameful Peace, this would raise no less Clamour in Holland and France against the Comte. He will therefore not know what to do and will seek to postpone, for the Parties of the Marquis de Castries and of Mr: de Breteuil will take Advantage of every Clamour against the Comte, as these Parties wish Mr: Breteuil in his Place. I am perswaded therefore that the Comte himself looks upon his own Situation as very hazardous. it has been so a long time. It was his Instability in his Place that made him sign the Preliminaries, for Money to carry on the War, could not be obtained without Mr: Necker and Mr: Necker would not come in with the Comte, as they were and are sworn enemies against each other. He was therefore reduced to the dilemma to make Peace or go out. I have good Reasons to believe that the Marshall de Castries disapproves of the Comte’s conduct towards our Republick. He certainly deceiv’d me. The States General did very wrong to bind me to Leave so much to the French Minister, but I thought him an honest man, and that I could trust him, so I left Things to him according to my Instructions, depending on his Word, and at last found myself the Dupe. No, not a Dupe, for I am always upon my guard not to be a Dupe, but he deceiv’d me. and when one whom I have Reason to believe an honest man deceives me, I can not call myself a Dupe, for I can do no other than believe an honest Man when he gives me his word.
          In several of your Letters Sir, you have insisted on my Reciting to you, my Conversations, with foreign Ministers. You must not believe them infallible oracles, They are often mistaken in their Facts, and Sometimes wrong in their Reasonings. But these sentiments of Mr: Brantzen’s are of so much Importance that I thought proper to Recite them. it will indeed be necessary for your foreign Ministers, to be more inquisitive than we have been, and to transmit to Congress more Information concerning the Intrigues of Courts than we have done— if the Marshall de Castries and Mr: de Breteuil, who is now in the Council and Mr: Necker are not Friends to the Comte de Vergennes, and all the world here agree they are not, Congress ought to know it. Although, I would have so much Respect to the Queen as not to name her Majesty upon unnecessary occasions, yet upon this, when she is sister to the Emperor, and the Question at Court is whether there shall be a war with her brother, it is obviously a matter of so much Importance as to make it a duty to communicate it to Congress her sentiments, which all Men here agree are favourable to de Castries and Breteuil, but not partial to the present Minister of foreign Affairs— I said in a former letter if this Minister Continues there will be War, but I am told by some if there is War he can’t continue, for neither he nor his friends can raise the money— Mr: Rayneval however affirmed positively to Mr: Hartley that nothing but Death could remove the Comte.
          All these Things shew the critical and uncertain Constitution of this Court, and the uncertainty when the definitive Treaty will be signed notwithstanding that four Powers are agreed, and therefore I can give Congress no clear Information upon that head. This is a great Chagrin to me, both on Account of the publick and myself, because I am as uncertain about my own destiny, as that of the Publick
          With great Respect I have the honour to be / Sir, your most obedient, and most / humble Servant.
          John Adams.
        